Exhibit 10.115

 

EXECUTION COPY

 

MBIA INSURANCE CORPORATION,

as Surety

 

 

FIRST INVESTORS AUTO RECEIVABLES CORPORATION,

as Transferor

 

 

FIRST INVESTORS FINANCIAL SERVICES, INC.,

as Seller

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Custodian, Collateral Agent, and Back-up Servicer

 

 

and

 

 

WACHOVIA CAPITAL MARKETS, LLC,

as Reserve Account Agent

 

 

AMENDED AND RESTATED
INSURANCE AGREEMENT

 

 

First Investors Auto Receivables Corporation Revolving

Automobile Receivables Financing Facility

 

 

Dated as of February 18, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

 

 

 

Section 1.01.

General Definitions.

 

 

 

 

ARTICLE II

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

Section 2.01.

Representations and Warranties of the Transferor, the Seller, the Collateral
Agent, and the Reserve Account Agent.

 

Section 2.02.

Affirmative Covenants of the Transferor, the Seller, the Collateral Agent, and
the Reserve Account Agent.

 

Section 2.03.

Negative Covenants of the Transferor, the Collateral Agent and the Seller.

 

Section 2.04.

Representations and Warranties of the Servicer.

 

Section 2.05.

Affirmative Covenants of the Servicer

 

Section 2.06.

Negative Covenants of the Servicer.

 

 

 

 

ARTICLE III

 

THE SURETY BOND; SECURITY

 

 

 

 

Section 3.01.

Agreement To Issue Surety Bond.

 

Section 3.02.

Conditions Precedent To Issuance of the Surety Bond.

 

Section 3.03.

Premium.

 

Section 3.04.

Indemnification.

 

Section 3.05. [a05-5116_1ex10d115.htm#Section3_05_PaymentProcedure__215252]

Payment Procedure. [a05-5116_1ex10d115.htm#Section3_05_PaymentProcedure__215252]

 

Section 3.06. [a05-5116_1ex10d115.htm#Section3_06_Subrogation__215255]

Subrogation. [a05-5116_1ex10d115.htm#Section3_06_Subrogation__215255]

 

Section 3.07. [a05-5116_1ex10d115.htm#Section3_07_ReimbursementAndAddit_215332]

Reimbursement and Additional Payment Obligation.
[a05-5116_1ex10d115.htm#Section3_07_ReimbursementAndAddit_215332]

 

Section 3.08. [a05-5116_1ex10d115.htm#Section3_08_AssignmentByTransfero_215419]

Assignment by Transferor.
[a05-5116_1ex10d115.htm#Section3_08_AssignmentByTransfero_215419]

 

 

 

 

ARTICLE IV [a05-5116_1ex10d115.htm#ArticleIv_215417]

 

FURTHER AGREEMENTS [a05-5116_1ex10d115.htm#FurtherAgreements_215423]

 

 

 

 

Section 4.01. [a05-5116_1ex10d115.htm#Section4_01_EffectiveDateTermOfAg_215429]

Effective Date; Term of Agreement.
[a05-5116_1ex10d115.htm#Section4_01_EffectiveDateTermOfAg_215429]

 

Section 4.02. [a05-5116_1ex10d115.htm#Section4_02_WaiverOfRightsFurther_215432]

Waiver of Rights; Further Assurances and Corrective Instruments.
[a05-5116_1ex10d115.htm#Section4_02_WaiverOfRightsFurther_215432]

 

Section 4.03. [a05-5116_1ex10d115.htm#Section4_03_ObligationsAbsolute__215512]

Obligations Absolute.
[a05-5116_1ex10d115.htm#Section4_03_ObligationsAbsolute__215512]

 

Section 4.04. [a05-5116_1ex10d115.htm#Section4_04_AssignmentsReinsuranc_215516]

Assignments; Reinsurance; Third-Party Rights.
[a05-5116_1ex10d115.htm#Section4_04_AssignmentsReinsuranc_215516]

 

Section 4.05. [a05-5116_1ex10d115.htm#Section4_05_DueDiligenceReview__215541]

Due Diligence Review
[a05-5116_1ex10d115.htm#Section4_05_DueDiligenceReview__215541]

 

 

 

 

ARTICLE V [a05-5116_1ex10d115.htm#ArticleV_215544]

 

DEFAULTS; REMEDIES [a05-5116_1ex10d115.htm#DefaultsRemedies_215546]

 

 

 

 

Section 5.01. [a05-5116_1ex10d115.htm#Section5_01_Defaults__215553]

Defaults. [a05-5116_1ex10d115.htm#Section5_01_Defaults__215553]

 

Section 5.02. [a05-5116_1ex10d115.htm#Section5_02_RemediesNoRemedyExclu_215637]

Remedies; No Remedy Exclusive.
[a05-5116_1ex10d115.htm#Section5_02_RemediesNoRemedyExclu_215637]

 

Section 5.03. [a05-5116_1ex10d115.htm#Section5_03_Waivers__215708]

Waivers. [a05-5116_1ex10d115.htm#Section5_03_Waivers__215708]

 

Section 5.04. [a05-5116_1ex10d115.htm#Section5_04_NoInsolvencyProceedin_215717]

No Insolvency Proceedings.
[a05-5116_1ex10d115.htm#Section5_04_NoInsolvencyProceedin_215717]

 

 

 

 

ARTICLE VI [a05-5116_1ex10d115.htm#ArticleVi_215729]

 

MISCELLANEOUS [a05-5116_1ex10d115.htm#Miscellaneous_215731]

 

 

 

 

Section 6.01. [a05-5116_1ex10d115.htm#Section6_01_AmendmentsChangesAndM_215735]

Amendments, Changes and Modifications.
[a05-5116_1ex10d115.htm#Section6_01_AmendmentsChangesAndM_215735]

 

Section 6.02. [a05-5116_1ex10d115.htm#Section6_02_Notices__215739]

Notices. [a05-5116_1ex10d115.htm#Section6_02_Notices__215739]

 

 

--------------------------------------------------------------------------------


 

Section 6.03. [a05-5116_1ex10d115.htm#Section6_03_Severability__215842]

Severability. [a05-5116_1ex10d115.htm#Section6_03_Severability__215842]

 

Section 6.04. [a05-5116_1ex10d115.htm#Section6_04_GoverningLaw__215846]

Governing Law. [a05-5116_1ex10d115.htm#Section6_04_GoverningLaw__215846]

 

Section 6.05. [a05-5116_1ex10d115.htm#Section6_05_ConsentToJurisdiction_215851]

Consent to Jurisdiction and Venue, Etc.
[a05-5116_1ex10d115.htm#Section6_05_ConsentToJurisdiction_215851]

 

Section 6.06. [a05-5116_1ex10d115.htm#Section6_06_ConsentOfSurety__215921]

Consent of Surety. [a05-5116_1ex10d115.htm#Section6_06_ConsentOfSurety__215921]

 

Section 6.07. [a05-5116_1ex10d115.htm#Section6_07_Counterparts__215925]

Counterparts. [a05-5116_1ex10d115.htm#Section6_07_Counterparts__215925]

 

Section 6.08. [a05-5116_1ex10d115.htm#Section6_08_Recitals__215927]

Recitals. [a05-5116_1ex10d115.htm#Section6_08_Recitals__215927]

 

Section 6.09. [a05-5116_1ex10d115.htm#Section6_09_Headings__215931]

Headings. [a05-5116_1ex10d115.htm#Section6_09_Headings__215931]

 

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
INSURANCE AGREEMENT

 

THIS AMENDED AND RESTATED INSURANCE AGREEMENT, (this “Agreement”) is made as of
February 18, 2005 by and among MBIA INSURANCE CORPORATION (the “Surety”), FIRST
INVESTORS AUTO RECEIVABLES CORPORATION, in its capacity as transferor (the
“Transferor”), FIRST INVESTORS FINANCIAL SERVICES, INC., in its capacity as
seller (the “Seller”), FIRST INVESTORS SERVICING CORPORATION, in its capacity as
Servicer (the “Servicer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION in its
capacity as Collateral Agent (the “Collateral Agent”), in its capacity as 
Custodian (the “Custodian”) in its capacity as Back-up Servicer (the “Back-up
Servicer”) and in its capacity as Reserve Account Agent (the “Reserve Account
Agent”).

 

RECITALS:

 

1.             The Transferor, the Seller, the Servicer, Variable Funding
Capital Corporation (the “Company”), Wachovia Capital Markets, LLC (the
“Administrative Agent”), the Surety, the Collateral Agent and the Reserve
Account Agent have entered into an Amended and Restated Security Agreement dated
as of February 18, 2005, (the “Security Agreement”) pursuant to which, among
other things, the Transferor granted a security interest in certain collateral
more fully described therein to the Collateral Agent there under for the benefit
of the Company and the Surety to secure payments under the Note, the Security
Agreement and this Agreement.

 

2.             The Transferor and the Seller have requested that the Surety
issue its Surety Bond (as defined below) to guarantee payment of Insured Amounts
(as defined in the Surety Bond), upon such terms and conditions as were mutually
agreed upon by the parties and subject to the terms and conditions of the Surety
Bond.

 

3.             The parties hereto desire to specify the conditions precedent to
the issuance of the Surety Bond by the Surety, the indemnity and reimbursement
to be provided in respect of amounts paid by the Surety under the Surety Bond,
the security to be provided to the Surety as an inducement for the Surety to
deliver the Surety Bond and to provide for certain other indemnities and for
certain other matters.

 

NOW, THEREFORE, in consideration of the premises and of the agreements herein
contained, the Surety, the Transferor, the Seller, the Servicer, the Collateral
Agent, the Custodian, the Back-up Servicer and the Reserve Account Agent agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.  General Definitions.  The terms defined in this Article I shall
have the meanings provided herein for all purposes of this Agreement, unless the
context clearly requires otherwise, in both singular and plural form, as
appropriate.  Capitalized terms used in this

 

1

--------------------------------------------------------------------------------


 

Agreement but not otherwise defined herein will have the meanings ascribed to
such terms in the Security Agreement.

 

“Adverse Selection Procedure” means any method of selecting or identifying a
Receivable eligible to be included in the Collateral, other than in accordance
with the Transaction Documents, that materially and adversely affects the
representative nature of the sample of Receivables so selected.

 

“Agreement” means this Amended and Restated Insurance Agreement dated as of
February 18, 2005, including any amendments or any supplements hereto as herein
permitted.

 

“Closing Date” means October 22, 1996.

 

“Commitment” means the Commitment Letter dated as of October 17, 1996 between
the Transferor, the Seller and the Surety.

 

“Date of Issuance” means the date on which the Surety Bond is issued.

 

“Event of Default” means any event of default set forth in Section 5.01 hereof.

 

“FIFSG” means First Investors Financial Services Group, Inc.

 

“Financial Statements” means the balance sheets and the statements of income,
retained earnings and cash flows and notes thereto of FIFSG prepared on a
consolidated basis and furnished on behalf of the Seller and the Servicer to the
Surety pursuant to § 2.02(c) and 2.05 (c) hereof.

 

“Guaranty” means the Guaranty dated as of March 31, 1999 among the Seller, the
Transferor, the Servicer, the Collateral Agent, and the Back-up Servicer,
including any amendments thereto or substitutes therefor approved in writing by
MBIA.

 

“Insurance Agreement Amortization Event” means the occurrence of any of the
following events:

 

(a)           The Seller shall no longer own and control 100% of Farragut
Financial Corporation; or:

 

(b)           Notwithstanding Section 6.3(h) of the Security Agreement, the
Delinquency Ratio for the Seller’s total managed portfolio over any three
consecutive Collection Periods shall equal or exceed 7.25%.

 

“Insured Amounts” shall have the meaning assigned thereto in the Surety Bond.

 

“Late Payment Rate” means the rate of interest as is publicly announced by
Citibank, N.A. at its principal office in New York, New York as its prime rate
(any change in such prime rate of interest to be effective on the date such
change is announced by Citibank, N.A.) plus 2%.

 

2

--------------------------------------------------------------------------------


 

The Late Payment Rate shall be computed on the basis of a year of 365 days
calculating the actual number of days elapsed.  In no event shall the Late
Payment Rate exceed the maximum rate permissible under law applicable to this
Agreement limiting interest rates.

 

“MBIA Premium” means the amount set forth in paragraph 1.a. of the Commitment.

 

 “Moody’s” means Moody’s Investors Service Inc., its successors and their
assigns, and, if such corporation shall for any reason no longer perform the
functions of a securities rating agency, “Moody’s” shall be deemed to refer to
any other nationally recognized rating agency designated by the Transferor with
the approval of the Surety.

 

“Note” means the promissory note issued by the Transferor to the Company
pursuant to the Note Purchase Agreement.

 

“Note Purchase Agreement” means the Note Purchase Agreement dated as of
October 22, 1996 between the Company and the Transferor.

 

“Security Agreement” means the Amended and Restated Security Agreement dated as
of February 18, 2005, among the Company, the Transferor, the Surety, the Seller,
the Administrative Agent, the Reserve Account Agent and the Collateral Agent as
the same may be further amended and supplemented as provided therein.

 

 “Servicing Agreement” shall have the meaning assigned thereto in the Security
Agreement.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, its successors and their assigns and, if such corporation
shall for any reason no longer perform the functions of a securities rating
agency, “Standard & Poor’s” shall be deemed to refer to any other nationally
recognized rating agency designated by the Transferor with the approval of the
Surety.

 

“State” means the State of New York.

 

“Surety” means MBIA Insurance Corporation.

 

“Surety Bond” means the Surety Bond issued with respect to the Receivables.

 

“Surety Default” means the occurrence and continuance of any failure of the
Surety to make payments under the Surety Bond in accordance with its terms.

 

“Surety Insolvency” means (i) the entry of a decree or order of a court or
agency having jurisdiction in respect of the Surety in an involuntary case under
any present or future Federal or state bankruptcy, insolvency or similar law or
appointing a conservator or receiver or liquidator or rehabilitator or other
similar official of the Surety or of any substantial part of its property, or
the entering of an order for the winding up or liquidation of the affairs of the
Surety and the continuance of any such decree or order undischarged or unstayed
and in force for a period of 90

 

3

--------------------------------------------------------------------------------


 

consecutive days; (ii) the Surety shall consent to the appointment of a
conservator or receiver or liquidator or other similar official in any
insolvency, readjustment of debt, marshaling of assets and liabilities,
rehabilitation or similar proceedings of or relating to the Surety or of or
relating to all or substantially all of its property; or (iii) the Surety shall
admit in writing its inability to pay its debts generally as they become due,
file a petition to take advantage of or otherwise voluntarily commence a case or
proceeding under any applicable bankruptcy, insolvency, reorganization or other
similar statute, make an assignment for the benefit of its creditors, or
voluntarily suspend payment of its obligations.

 

“Term of the Agreement” shall be determined as provided in Section 4.01.

 

“Transaction” means the transactions contemplated by the Transaction Documents.

 

“Transaction Documents” means this Agreement, the Guaranty, the Interest Rate
Cap, the Note Purchase Agreement, the Servicing Agreement, the Security
Agreement, the Purchase Agreement, any Originator Agreement and the Note.

 

Section 1.02.  Generic Terms.  All words used herein shall be construed to be of
such gender or number as the circumstances require.  This “Agreement” shall mean
this Agreement as a whole and as the same may, from time to time hereafter, be
amended, supplemented or modified.  The words “herein,” “hereby,” “hereof,”
“hereto,” “hereinabove” and “hereinbelow,” and words of similar import, refer to
this Agreement as a whole and not to any particular paragraph, clause or other
subdivision hereof, unless otherwise specifically noted.

 

ARTICLE II

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 2.01.  Representations and Warranties of the Transferor, the Seller, the
Collateral Agent, and the Reserve Account Agent.  The Transferor, the Seller,
the Collateral Agent, and the Reserve Account Agent represent and warrant to,
and covenant with, the other parties hereto (in each case only as to matters
concerning itself) as follows:

 

(a)  Representations and Warranties of Transferor, Seller and the Collateral
Agent Contained in Other Transaction Documents.  All of the representations and
warranties made by the Transferor, the Seller and the Collateral Agent, as the
case may be, as of the Closing Date in any of the Transaction Documents (except
with respect to the Originator Agreements) are incorporated as if fully set
forth herein for the benefit of the Surety and are true and correct as of the
Closing Date.

 

(b)  Due Organization and Qualification.  Each of the Transferor and the Seller
is a corporation, duly organized, validly existing and in good standing under
the laws of its respective jurisdiction of incorporation. The Collateral Agent
is a national banking institution duly organized, validly existing and in good
standing under the laws of the United States.  Each of the Transferor, the
Seller and the Collateral Agent is duly

 

4

--------------------------------------------------------------------------------


 

qualified to do business, is in good standing and has obtained all necessary
licenses, permits, charters, registrations and approvals (together, “approvals”)
required to be obtained by the Transferor, the Seller and the Collateral Agent
in each jurisdiction in which the failure to obtain such approvals would render
any portion of the Transaction Documents unenforceable by the Transferor, the
Seller or the Collateral Agent or any other party to the Transaction Documents,
as the case may be, and would have a material adverse effect on the Surety.

 

(c)  Power and Authority.  Each of the Transferor, the Seller and the Collateral
Agent has all necessary corporate or institutional power and authority to
conduct its business as currently conducted and to execute, deliver and perform
its obligations under the Transaction Documents and to consummate the
Transaction.

 

(d)  Due Authorization.  The execution, delivery and performance of the
Transaction Documents by the Transferor, the Seller and the Collateral Agent
have been duly authorized by all necessary corporate or institutional action, as
the case may be, and do not require any additional approvals or consents, or
other action by or any notice to or filing with any Person, including, without
limitation, any governmental entity or the Transferor’s or the Seller’s
stockholders, which have not previously been obtained or given by the
Transferor, the Seller or the Collateral Agent.

 

(e)  Noncontravention.  Neither the execution and delivery of the Transaction
Documents by the Seller, the Transferor, the Collateral Agent or the Reserve
Account Agent, as the case may be, the consummation of the transactions
contemplated thereby nor the satisfaction of the terms and conditions of the
Transaction Documents:

 

(i)            conflicts with or results in any breach or violation of any
provision of the certificate of incorporation, bylaws or other organizational
document of the Seller, the Transferor or the Collateral Agent or any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
currently in effect having applicability to the Seller, the Transferor or the
Collateral Agent or any of their material properties, including regulations
issued by an administrative agency or other governmental authority having
supervisory powers over the Seller, the Transferor or the Collateral Agent;

 

(ii)           constitutes a default by the Seller, the Transferor or the
Collateral Agent under or a breach of any provision of any loan agreement,
mortgage, indenture or other agreement or instrument which is material to the
Seller, the Transferor or the Collateral Agent to which the Seller, the
Transferor or the Collateral Agent is a party or by which any of its or their
respective properties, which are individually or in the aggregate material to
the Seller, the Transferor or the Collateral Agent, is or may be bound or
affected; or

 

5

--------------------------------------------------------------------------------


 

(iii)          except as contemplated by the Transaction Documents, results in
or requires the creation of any lien upon or in respect of any assets of the
Seller, the Transferor, the Collateral Agent or the Reserve Account Agent.

 

(f)  Pending Litigation or Other Proceeding.  There is no pending action or
proceeding before any court, governmental or administrative agency or arbitrator
against or affecting the Transferor, the Seller, the Collateral Agent or the
Reserve Account Agent or any of its or their subsidiaries or any properties or
rights of the Transferor, the Seller, the Collateral Agent or the Reserve
Account Agent or any of its or their subsidiaries or, to the Transferor’s, the
Seller’s, the Collateral Agent’s or the Reserve Account Agent’s knowledge, any
investigation or any threatened action or proceeding before any of the
foregoing, which, if decided adversely to the Transferor, the Seller, the
Collateral Agent or the Reserve Account Agent, would materially and adversely
affect the ability of the Transferor, the Seller, the Collateral Agent or the
Reserve Account Agent to perform their respective obligations under the
Transaction Documents or would have a material adverse effect on the Surety.

 

(g)  Valid and Binding Obligations. The Transaction Documents to which the
Transferor, the Seller and the Collateral Agent, respectively, is a party
constitute, and when executed will constitute, the legal, valid and binding
agreements of the Transferor, the Seller and the Collateral Agent, respectively,
enforceable against the Transferor, the Seller, and the Collateral Agent in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting creditors’ rights generally or general
equitable principles, as such relate to the Transferor, the Seller and the
Collateral Agent.  The Transferor, the Seller and the Collateral Agent hereby
agree and covenant that each will not at any time in the future, deny that the
Transaction Documents to which the Transferor, the Seller and the Collateral
Agent, respectively, is a party constitute the valid, legal and binding
agreements of the Transferor, the Seller and the Collateral Agent, respectively,
subject to the aforesaid limitations.

 

(h)  Financial Statements.  The Financial Statements of FIFSG, copies of which
the Seller has caused to be furnished to the Surety on behalf of the Seller and
Servicer, (i) are, as of the dates and for the periods referred to therein,
complete and correct in all material respects, (ii) present fairly the financial
condition and results of operations of the companies reported therein as of the
dates and for the periods indicated and (iii) have been prepared in accordance
with generally accepted accounting principles consistently applied, except as
noted therein and subject to year-end adjustments with respect to interim
statements.  Since the date of the most recent Financial Statements, there has
been no material adverse change in such condition or operations.  Except as
disclosed in the Financial Statements, neither the Seller nor the Servicer, is
not subject to any contingent liabilities or commitments that, individually or
in the aggregate, have a material possibility of causing a material adverse
change in respect of the Seller or the Servicer.

 

6

--------------------------------------------------------------------------------


 

(i)  Compliance With Law, Regulations, Etc.  None of the Transferor, the Seller,
the Collateral Agent or the Reserve Account Agent has notice or any reason to
believe that any practice, procedure or policy employed by the Transferor, the
Seller, the Collateral Agent or the Reserve Account Agent in the conduct of its
business violates any law, regulation, judgment or agreement applicable to the
Transferor, the Seller, the Collateral Agent or the Reserve Account Agent which,
if enforced, would have a material adverse effect on the ability of the Seller,
the Transferor, the Collateral Agent or the Reserve Account Agent, as the case
may be, to perform its respective obligations under the Transaction Documents.
None of the Transferor, the Seller, the Collateral Agent or the Reserve Account
Agent is in breach of or in default under any applicable law or administrative
regulation of the state of its respective incorporation or any department,
division, agency or instrumentality thereof or of the United States or any
applicable judgment or decree or any loan agreement, note, resolution,
certificate, agreement or other instrument to which the Transferor is a party or
is otherwise subject which, if enforced, would have a material adverse effect on
the ability of the Collateral Agent, the Reserve Account Agent, the Transferor
or the Seller, as the case may be, to perform its respective obligations under
the Transaction Documents.

 

(j)  Taxes.  Each of the Transferor and the Seller and its respective parent
company or companies have filed prior to the date hereof all federal and state
tax returns that are required to be filed and paid all taxes, including any
assessments received by them that are not being contested in good faith, to the
extent that such taxes have become due, except for any failures to file or pay
that, individually or in the aggregate, would not result in a material adverse
change with respect to the Transferor and the Seller.

 

(k)  Delivery of Information.  Each of the Transferor and the Seller represents
and warrants that none of the Transaction Documents nor any other information
furnished in writing to the Surety by the Transferor or the Seller, as the case
may be, contain any statement of a material fact by the Transferor or the Seller
as the case may be, which was untrue or misleading in any material respect when
made.  None of the Transferor or the Seller has any knowledge of circumstances
that could reasonably be expected to cause a material adverse change with
respect to the Transferor or the Seller.  Since the furnishing of such
information by the Transferor and the Seller, there has been no change nor any
development or event involving a prospective change which would render any of
the Transaction Documents or other information furnished to the Surety untrue or
misleading in a material respect.

 

(l)  Solvency.  The Transferor and the Seller are solvent and will not be
rendered insolvent by the Transaction and, after giving effect to the
Transaction, neither of the Transferor or the Seller will be left with an
unreasonably small amount of capital with which to engage in its business, nor
does the Transferor or the Seller intend to incur, or believe that it has
incurred, debts beyond its ability to pay as they mature.  None of the
Transferor or the Seller contemplates the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator,

 

7

--------------------------------------------------------------------------------


 

conservator, trustee or similar official in respect of the Transferor or the
Seller or any of its respective assets.

 

(m)  Principal Place of Business.  The principal place of the Collateral Agent
is located in Texas and the principal place of business of the Transferor is
located in Texas.  The principal place of business of the Seller is located in
Texas.

 

(n)  Requirements for Receivables.  The Seller and the Transferor represent and
warrant with respect to each Receivable that: (a) the related Obligor has no
right of recission or cancellation, claims or defenses, set-offs or
counterclaims of any kind whatsoever as to or against each Receivable; (b) the
obligation created by the contract evidencing each Receivable is a bonafide sale
in the ordinary course of the Originator’s business; (c) the contract evidencing
such Receivable complies with all state and federal laws and regulations;
(d) the contract evidencing each Receivable, including, but not limited to,
description of the motor vehicle and/or services contained therein, is in all
respects complete, accurate and represents the entire agreement between the
Originator and the Obligor and complies with Federal Consumer Credit Protection
Act and all other applicable state and federal laws and regulations.

 

Section 2.02.  Affirmative Covenants of the Transferor, the Seller, the
Collateral Agent, and the Reserve Account Agent.  The Transferor, the Seller,
the Collateral Agent,  and the Reserve Account Agent hereby covenant and agree
that during the term of this Agreement:

 

(a)  Compliance With Agreements.  The Transferor, the Seller, the Collateral
Agent and the Reserve Account Agent shall comply in all material respects with
the terms and conditions of the Transaction Documents to which each,
respectively, is a party and, so long as no Surety Default or Surety Insolvency
exists, unless the Surety shall otherwise consent, none of the Transferor, the
Seller, the Collateral Agent or the Reserve Account Agent shall agree to any
waiver, amendment to or modification of the terms of any of the Transaction
Documents to which each, respectively, is a party, except with respect to the
Originator Agreements and except under the circumstances and in accordance with
the terms specifically set forth in the related Transaction Document.

 

(b)  Corporate Existence.  The Transferor, the Seller, the Collateral Agent, 
and the Reserve Account Agent shall maintain their respective existences and
continue to be duly organized, duly qualified and duly authorized under the laws
of its respective jurisdiction of incorporation or organization and shall
conduct its business in accordance with the terms of its certificate of
incorporation and bylaws, or other organization documents.

 

(c)  The Seller To Provide Financial Statements; Accountants’ Reports; Other
Information.  The Seller shall keep or cause to be kept in reasonable detail
books and records of account of the Seller’s books and records relating to its
obligations assumed under the Transaction Documents, in accordance with its
operating rules and procedures.  The Seller shall furnish or cause to be
furnished to the Surety:

 

8

--------------------------------------------------------------------------------


 

(i)            Annual Financial Statements.  As soon as available, and in any
event within 120 days after the close of each fiscal year of FIFSG the audited
consolidated balance sheets of FIFSG as of the end of such fiscal year and the
related audited consolidated statements of income, changes in shareholders’
equity and cash flows for such fiscal year, all in reasonable detail and stating
in comparative form the respective figures for the corresponding date and period
in the preceding fiscal year, prepared in accordance with generally accepted
accounting principles, consistently applied, and accompanied by the audit
opinion of the FIFSG’s independent accountants (which shall be a nationally
recognized independent public accounting firm) and by the certificate specified
in Section 2.02(e) hereof.

 

(ii)           Quarterly Financial Statements.  As soon as available, and in any
event within 90 days after each of the first three fiscal quarters of each
fiscal year of FIFSG, the unaudited consolidated balance sheets of FIFSG and its
subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows for such fiscal quarter, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the preceding fiscal year, prepared in accordance with generally accepted
accounting principles, consistently applied, and accompanied by the certificate
specified in Section 2.02(e) hereof.

 

(iii)          [Reserved.]

 

(iv)          Other Reports and Information.  The Seller shall also furnish, or
cause to be furnished, with reasonable promptness, such other financial data,
financial reports relating to the Seller or FIFSG prepared by third parties and
other data relating to the Seller or FIFSG which are commonly prepared and can
be provided without undue effort, as the Surety may reasonably request.

 

(d)  The Transferor Shareholder Meetings.  The Transferor shall have annual
shareholder meetings and at least annual board of director meetings and shall
prepare income and franchise tax returns as appropriate.  Upon the request of
the Surety, the Transferor shall deliver to the Surety copies of the minutes of
such meetings and such tax returns promptly upon filing.

 

(e)  Certificate of Compliance.  The Seller shall cause the Transferor to
deliver to the Surety concurrently with the delivery of the Financial Statements
required pursuant to paragraph (c) above any statement required to be delivered
under the Security Agreement.

 

(f)  Access to Records; Discussions With Officers and Accountants.  The
Transferor, the Seller, the Collateral Agent and the Reserve Account Agent
shall, upon the request of the Surety, permit the Surety, or its authorized
agent, at reasonable times and upon reasonable notice:

 

9

--------------------------------------------------------------------------------


 

(i)            to inspect such books and records of the Transferor, the Seller
and the Collateral Agent as the case may be, as they may relate to the
Receivables, the obligations of the Transferor, the Seller and the Collateral
Agent, as the case may be, under the Transaction Documents and the transactions
consummated in connection herewith and to inspect the books and records of the
Reserve Account Agent as they may relate to the Reserve Account;

 

(ii)           to discuss the affairs, finances and accounts of the Transferor,
the Seller and the Collateral Agent as such relate to the performance by it of
its obligations under the Transaction Documents with an appropriate officer of
the Transferor, the Seller and the Collateral Agent, as the case may be; and to
discuss the affairs, finances and accounts of the Reserve Account Agent as such
may relate to the Reserve Account with an appropriate officer of the Reserve
Account Agent.

 

(iii)          to discuss the affairs, finances and accounts of the Transferor,
the Seller and the Collateral Agent as such relate to the performance by it of
its obligations under the Transaction Documents with the Transferor’s, the
Seller’s and the Collateral Agent’s independent public accountants, as the case
may be, provided that an appropriate officer of the Transferor, the Seller and
the Collateral Agent, as the case may be, shall have the right to be present
during such discussions.

 

Such inspections and discussions shall be conducted upon the request of the
Surety and during normal business hours and shall not unreasonably disrupt the
business of the Transferor, the Seller, the Collateral Agent or the Reserve
Account Agent.  The books and records of the Transferor will be maintained at
the address of the Transferor designated herein for receipt of notices, unless
the Transferor shall otherwise advise the parties hereto in writing, the books
and records of the Collateral Agent will be maintained at the address of the
Collateral Agent designated herein for receipt of notices, unless the Collateral
Agent shall otherwise advise the parties hereto in writing, the books and
records of the Reserve Account Agent will be maintained at the address of the
Reserve Account Agent designated herein for receipt of notices, unless the
Reserve Account Agent shall otherwise advise the parties hereto in writing and
the books and records of the Seller will be maintained at the Seller’s address
designated herein for receipt of notices, unless the Seller shall otherwise
advise the parties hereto in writing.

 

The Surety shall keep confidential all financial statements and reports
delivered to it, the Credit Guidelines and any matter of which it becomes aware
through such inspections or discussions, except as may be otherwise required, by
regulation, law or court order or requested by appropriate governmental
authorities or as necessary to enforce any of the provisions of the Transaction
Documents, provided that the foregoing shall not limit the right of the Surety
to make such information available on a confidential basis, to its regulators,
securities rating agencies, reinsurers, credit and liquidity providers, counsel
and accountants.  If the Surety is requested or required (by oral questions,

 

10

--------------------------------------------------------------------------------


 

interrogatories, requests for information or documents subpoena, civil
investigative demand or similar process) to disclose any information of which it
becomes aware through such inspections or discussions, the Surety will promptly
notify the Seller of such request(s) so that the Seller may seek an appropriate
protective order and/or waive the Surety’s compliance with the provisions of
this Insurance Agreement.  If, in the absence of a protective order or the
receipt of a waiver hereunder, the Surety is, nonetheless, in the opinion of its
counsel, compelled to disclose such information to any tribunal or else stand
liable for contempt or suffer other censure or significant penalty, the Surety
may disclose such information to such tribunal that the Surety is compelled to
disclose, provided that a copy of all information disclosed is provided to the
Seller promptly upon such disclosure.

 

(g)  Inform Surety of Material Events.  Each of the Transferor, the Seller and
the Collateral Agent (each, as to matters relating to itself) shall promptly
inform the Surety in writing of the following:

 

(i)            any default or any fact or event (of which, in the case of the
Collateral Agent, the Collateral Agent has actual knowledge) which results, or
which with notice or the passage of time, or both, would result in an Event of
Default, or Servicer Event of Default, Termination Event, Wind-Down Event or
Amortization Event under any Transaction Document or would constitute a material
breach of a representation, warranty or covenant by it under any Transaction
Document;

 

(ii)           the submission of any claim or the initiation of any legal
process, litigation or administrative or judicial investigation against it in
any federal, state or local court or before any governmental body or agency, or
before any arbitration board, or any such proceedings threatened by any
governmental agency, (of which, in the case of the Collateral Agent, the
Collateral Agent has actual knowledge), which, if adversely determined, would
have a material adverse effect upon its ability to perform its obligations under
any Transaction Document;

 

(iii)          except in the case of the Collateral Agent, the submission of any
claim or the initiation of any legal process, litigation or administrative or
judicial investigation in any federal, state or local court or before any
arbitration board, or any such proceeding threatened by any governmental agency
transferred, which, if adversely determined, would have a material adverse
effect on the Receivables;

 

(iv)          the commencement of any proceedings under any applicable
bankruptcy, reorganization, liquidation, insolvency or other similar law now or
hereafter in effect or of any proceeding in which a receiver, liquidator,
trustee or other similar official shall have been, or may be, appointed or
requested;

 

(v)           the receipt of notice from any agency or governmental body having
authority over the conduct of its business that it is to cease and desist, or to

 

11

--------------------------------------------------------------------------------


 

undertake any, practice, program, procedure or policy employed by it in the
conduct of its business, and such cessation or undertaking will materially
adversely affect its ability to perform its obligations under the Transaction
Documents; and

 

(vi)          any change in the location of the Seller’s, the Transferor’s or
the Collateral Agent’s principal offices or books and records.

 

(h)  Financing Statements and Further Assurances.  The Seller shall cause the
Transferor to file all necessary financing statements or other instruments, and
any amendments or continuation statements relating thereto, necessary to be kept
and filed in such manner and in such places as may be required by law to
preserve and protect fully the interest of the Surety in the Receivables.  The
parties hereto shall, upon the request of the Surety, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, within ten days of such request, such amendments hereto and such
further instruments and take such further action as may be reasonably necessary
to effectuate the intention, performance and provisions of the Transaction
Documents.  The parties hereto agree to fully cooperate with the Surety,
Standard & Poor’s and Moody’s in connection with any review which may be
undertaken by Standard & Poor’s and/or Moody’s after the date hereof and to
provide all information reasonably requested by Standard & Poor’s and/or
Moody’s.

 

(i)  Notice of Amendments.  The Seller will provide the Surety with written
notice of any change or amendment to any Transaction Document (except with
respect to the Originator Agreements) as currently in effect.

 

(j)  Third-Party Rights.  Each of the Transferor, the Seller, the Collateral
Agent, and the Reserve Account Agent agrees that the Surety shall have all of
the rights of a third-party beneficiary of, and pursuant to, its agreements
under each Transaction Document (except with respect to the Originator
Agreements) to which the Transferor, the Seller, the Collateral Agent,
respectively, is a party, unless otherwise expressly provided in the related
Transaction Document.

 

(k)  Maintenance of Loans.  On or before each April 15, beginning in 1997, the
Seller shall cause the Transferor to furnish to the Surety an officer’s
certificate either stating that such action has been taken with respect to the
recording, filing, rerecording and refiling of any financing statements and
continuation statements as is necessary to maintain the interest of the Surety
created by the Security Agreement with respect to the Receivables and reciting
the details of such action or stating that no such action is necessary to
maintain such interests.  Such officer’s certificate shall also describe the
recording, filing, rerecording and refiling of any financing statements and
continuation statements that will be required to maintain the interest of the
Surety in the Receivables until the date such next officer’s certificate is
due.  The Seller will use its best efforts to cause any necessary recordings or
filings to be made with respect to the Receivables.

 

12

--------------------------------------------------------------------------------


 

(l)  Seller’s Indemnity.  Notwithstanding anything in subsection 3.07(a) hereof,
the Seller shall pay to the Surety an amount equal to any amount paid by the
Surety because of the Servicer’s failure to deposit into the Collection Account
any amount required to be so deposited by it pursuant to the Servicing
Agreement, together with interest on any and all amounts remaining unreimbursed
(to the extent permitted by law, if in respect to any unreimbursed amounts
representing interest) from the date such amounts became due until paid in full
(after as well as before judgment) at a rate of interest equal to the Late
Payment Rate.

 

(m)  Maintenance of Licenses.  The Collateral Agent, the Seller and the
Transferor, respectively, or any successors thereof, shall maintain all
licenses, permits, charters and registrations which are material to the conduct
of its business.

 

(n)  Closing Documents.  The Seller shall provide or cause to be provided to the
Surety an executed original copy of each document executed in connection with
the Transaction within 30 days after the date of closing.

 

(o)  [Reserved]

 

(p)  Collateral Agent to Act Upon Direction of Surety; Delivery of Notices.  The
Collateral Agent agrees that so long as no Surety Default has occurred and is
continuing (i) the Collateral Agent shall not take any action which the
Collateral Agent is entitled to take pursuant to the Servicing Agreement without
the prior written consent of the Surety, and (ii) following the Surety’s written
request or direction, it will take or refrain from taking any action which the
Collateral Agent is entitled to take pursuant to the Servicing Agreement.  The
Collateral Agent shall promptly forward to the Surety a copy of each notice or
other communication given or received by the Collateral Agent pursuant to the
Servicing Agreement.  The Transferor shall promptly forward to the Surety a copy
of each executed Interest Rate Cap entered into by the Transferor and any
amendments or revisions thereto.

 

Section 2.03.  Negative Covenants of the Transferor, the Collateral Agent and
the Seller.  The Transferor, the Collateral Agent and the Seller agree and
covenant with the Surety that at all times during the Term of the Agreement:

 

(a)  Adverse Selection Procedure.  The Transferor and the Seller will not use
any Adverse Selection Procedure in selecting the Receivables that qualify under
the Security Agreement for inclusion as Collateral.

 

(b)  Impairment of Rights.  The Transferor, the Collateral Agent and the Seller
each agree and covenant with the Surety that at all times during the Term of the
Agreement the Transferor, the Seller and the Collateral Agent shall not take any
action, or decline to take any action if reasonably requested by the Surety at a
time when no Surety Default or Surety Insolvency exists, if such action or
failure to take action will interfere with the enforcement of any rights under
any of the Transaction Documents.  The

 

13

--------------------------------------------------------------------------------


 

Transferor, the Collateral Agent and the Seller shall give the Surety written
notice of any such action or failure to act on the earlier of: (i) the date upon
which any publicly available filing or release is made with respect to such
action or failure to act or (ii) promptly prior to the date of consummation of
such action or failure to act.  The Transferor, the Collateral Agent, and the
Seller shall furnish to the Surety all information requested by it that is
reasonably necessary to determine compliance with this paragraph.

 

(c)  Amendment to Certificate of Incorporation.  The Transferor shall not amend
its certificate of incorporation at a time when no Surety Default or Surety
Insolvency exists without the Surety’s prior written consent except in
accordance with the terms thereof.

 

(d)  Loan Agreements; Charge-off Policy.  Except as otherwise permitted in the
Security Agreement, the Seller shall not, and shall not permit the Servicer to,
alter or amend any Receivable or their respective charge-off policies in a
manner that materially adversely affects the Surety unless the Surety shall have
previously given its consent.

 

Section 2.04.  Representations and Warranties of the Servicer. As of the date of
the Amendment, the Servicer represents, warrants and covenants as follows:

 

(a)           Due Organization and Qualification.  The Servicer is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction.  The Servicer is duly qualified to do business, is in good
standing and has obtained all necessary licenses, permits, charters,
registrations and approvals (together, “approvals”) necessary for the conduct of
its business as currently conducted and the performance of its obligations under
the Transaction Documents, in each jurisdiction in which the failure to be so
qualified or to obtain such approvals would render any Transaction Document
unenforceable in any respect or would have a material adverse effect upon the
Transaction.

 

(b)           Power and Authority.  The Servicer has all necessary corporate or
other power and authority to conduct its business as currently conducted and to
execute, deliver and perform its obligations under the Transaction Documents and
to consummate the Transaction.

 

(c)           Due Authorization.  The execution, delivery and performance of the
Transaction Documents by the Servicer has been duly authorized by all necessary
corporate action and do not require any additional approvals or consents, or
other action by or any notice to or filing with any Person. Including, without
limitation, any governmental entity or any partners or stockholders, which have
not previously been obtained or given by the Servicer.

 

(d)           Noncontravention.  Neither the execution and delivery of the
Transaction Documents by the Servicer, the consummation of the transactions
contemplated thereby nor the satisfaction of the terms and conditions of the
Transaction Documents:

 

14

--------------------------------------------------------------------------------


 

(i)            conflicts with or results in any breach or violation of any
provision of the certificate of incorporation or bylaws or other organizational
document of the Servicer or any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award currently in effect having
applicability to the Servicer or any of its material properties, including
regulations issued by an administrative agency or other governmental authority
having supervisory powers over the Servicer;

 

(ii)           constitutes a default by the Servicer under or a breach of any
provision of any loan agreement, mortgage, indenture or other agreement or
instrument to which the Servicer is a party or by which any of its properties,
which are individually or in the aggregate material to the Servicer, is or may
be bound or affected; or

 

(iii)          results in or requires the creation of any lien upon or in
respect of any assets of the Servicer.

 

(e)           Legal Proceedings.  There is no action, proceeding or
investigation by or before any court, governmental or administrative agency or
arbitrator against or affecting the Servicer or any of its subsidiaries, or any
properties or rights of the Servicer or any of its subsidiaries, pending or, to
the Servicer’s knowledge after reasonable inquiry, threatened, which, in any
case, could reasonably be expected to result in a material adverse effect upon
the Servicer’s ability to  perform its respective obligations under the
Transaction Documents or have a material adverse effect upon the Surety.

 

(f)            Valid and Binding Obligations.  The Transaction Documents (other
than the Note), when executed and delivered by the Servicer, will constitute the
legal, valid and binding obligations of the Servicer, enforceable in accordance
with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equitable principles and
public Surety bond considerations as to rights of indemnification for violations
of federal securities laws.

 

(g)           Financial Statements.  The Servicer hereby represents and warrants
that: (a) the financial statements of FIFSG, copies of which have been furnished
to the Surety, (i) are, as of the dates and for the periods referred to therein,
complete and correct in all material respects, (ii) present fairly the financial
condition and results of operations of FIFSG as of the dates and for the periods
indicated and (iii) have been prepared in accordance with generally accepted
accounting principles consistently applied, except as noted therein (subject as
to interim statements to normal year-end adjustments); (b) since the date of the
most recent financial statements, there has been no material adverse change in
respect of such operations or financial condition; and (c) except as disclosed
in the financial statements, the Servicer is not subject to any contingent
liabilities or commitments that, individually or in the aggregate, have a
material possibility of causing a material adverse change in respect of the
Servicer.

 

15

--------------------------------------------------------------------------------


 

(h)           Compliance with Law, Etc.  No practice, procedure or policy
employed, or proposed to be employed, by the Servicer in the conduct of its
business violates any law, regulation, judgment, agreement, order or decree
applicable to it that, if enforced, could reasonably be expected to result in a
material adverse effect upon the Servicer’s ability to perform its respective
obligations under the Transaction Documents or have a material adverse effect
upon the Surety.

 

(i)            Taxes.  The Servicer and the Servicer’s parent company or
companies have filed prior to the date hereof all federal and state tax returns
that are required to be filed and paid all taxes, including any assessments
received by them that are not being contested in good faith, to the extent that
such taxes have become due, except for any failures to file or pay that,
individually or in the aggregate, would not result in a material adverse change
with respect to the Servicer.

 

(j)            Accuracy of Information.  Neither the Transaction Documents, nor
other information relating to the Receivables or related assets, the operations
of the Servicer (including servicing or origination of loans) or the financial
condition of the Servicer (collectively, the “Documents”), as amended ,
supplemented or superseded, furnished to the Surety by the Servicer contain any
statement of a material fact by the Servicer which was untrue or misleading in
any material adverse respect when made.  The Servicer has no knowledge or
circumstances that could reasonably be expected to cause a material adverse
change with respect to the Servicer.  Since the furnishing of the Documents,
there has been no change nor any development or event involving a prospective
change known to the Servicer that would render any of the Documents untrue or
misleading in a material respect.

 

(k)           Transaction Documents  Each of the representations and warranties
of the Servicer contained in the Transaction Documents is true and correct in
all material respects, and the Servicer hereby makes each such representation
and warranty to, and for the benefit of, the Surety as if the same were set
forth in full herein.

 

(l)            Solvency.  The Servicer is solvent and will not be rendered
insolvent by the Transaction and, after giving effect to the Transaction, the
Servicer will not be left with an unreasonably small amount of capital with
which to engage in its business nor does the Servicer intend to incur, or
believe that it has incurred, debts beyond its ability to pay as they mature. 
The Servicer does not contemplate the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator conservator, trustee or similar official in respect of the Servicer
or any of its assets.

 

(m)          Principal Place of Business.  The principal place of business of
the Servicer is located in Georgia.

 

16

--------------------------------------------------------------------------------


 

Section 2.05.  Affirmative Covenants of the Servicer.  The Servicer hereby
agrees that during the Term of this Agreement, unless the Surety shall otherwise
expressly consent in writing:

 

(a)         Compliance With Agreements and Applicable Laws.  The Servicer shall
not be in default under the Transaction Documents and shall comply with all
material requirements of any law, rule or regulation applicable to it.  The
Servicer shall not agree to any amendment to or modification of the terms of any
Transaction Documents or its organizational documents (including without
limitation, its articles of incorporation and bylaws) unless the Surety shall
have otherwise consented.

 

(b)        Corporate Existence.  The Servicer, its successors and assigns, shall
maintain its corporate or other existence and shall at all times continue to be
duly organized under the laws of its jurisdiction of incorporation or formation
and duly qualified and duly authorized (as described in subsections 2.04(a), (b)
and (c) hereof) and shall conduct its business in accordance with the terms of
its certificate of incorporation and bylaws or other formation documents.

 

(c)         The Servicer To Provide Financial Statements; Accountants’ Reports;
Other Information.  The Servicer shall keep or cause to be kept in reasonable
detail books and records of account of the Servicer’s, and its consolidated
subsidiaries, assets and business, including but not limited to, books and
records relating to the Transaction.  The Servicer shall furnish or cause to be
furnished to the Surety:

 

(i)            Financial Statements.   All reports, Financial Statements,
Officer’s Certificates and reviews required to be furnished under Article II of
the Servicing Agreement and Section 2.02(c) of this Agreement, including without
limitation, annual audited and quarterly unaudited financial statements of FIFSG
and its consolidated subsidiaries.

 

(ii)           Initial and Continuing Reports.  The Servicer shall deliver to
the Surety the Monthly Servicer Report required by Section 2.02(c) of the
Servicing Agreement.  Such Monthly Report shall include, among other things, the
outstanding Notional Amount of each Interest Rate Cap, and, to the extent that
the Floating Rate, with respect to any Interest Rate Cap exceeds the Cap Rate of
the related Collection Period, the termination value of the related Interest
Rate Cap.

 

All financial statements specified in clause (i) above shall be furnished in
consolidated form for FIFSG and its subsidiaries.

 

The Surety agrees that it and its agents, accountants and attorneys shall keep
confidential all financial statements, reports and other information delivered
by the Servicer pursuant to this subsection 2.05(c) to the extent provided in
subsection 2.05(e) hereof.

 

17

--------------------------------------------------------------------------------


 

(d)           Access to Records; Discussions With Officers and Accountants.  The
Servicer shall, upon the reasonable request of the Surety, permit the Surety or
its authorized agents:

 

(i)            to inspect its books and records as they may relate to the Note,
the obligations of such party under the Transaction Documents, and the
Transaction;

 

(ii)           to discuss the affairs, finances and accounts of the Servicer
with the chief operating officer and the chief financial officer of the
Servicer, and

 

(iii)          with the Servicer’s consent, which consent shall not be
unreasonably withheld, to discuss the affairs, finances and accounts of the
Servicer with such company’s independent accountants, provided that an officer
of the company shall have the right to be present during such discussions.

 

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of the Servicer.  The books and
records of the Servicer will be maintained at the address of the Servicer
designated herein for receipt of notices, unless the Servicer shall otherwise
advise the parties hereto in writing.

 

(e)           Confidentiality.  The Surety agrees that it and its shareholders,
directors, agents, accountants and attorneys shall keep confidential any matter
of which it becomes aware through such inspections or discussions (unless
readily available from public sources), except as may be otherwise required by
regulation, law or court order or requested by appropriate governmental
authorities or as necessary to preserve its rights or security under or to
enforce the Transaction Documents, provided that the foregoing shall not limit
the right of the Surety to make such information available to its regulators,
securities rating agencies, reinsurers, credit and liquidity providers, counsel
and accountants.  If the Surety is requested or required (by oral questions,
interrogatories, requests for information or documents subpoena, civil
investigative demand or similar process) to disclose any information of which it
becomes aware through such inspections or discussions, the Surety will promptly
notify the Servicer of such request(s) so that the Servicer may seek an
appropriate protective order and/or waive the Surety’s compliance with the
provisions of this Agreement.  If, in the absence of a protective order or the
receipt of a waiver hereunder, the Surety is, nonetheless, in the opinion of its
counsel, compelled to disclose such information to any tribunal or else stand
liable for contempt or suffer other censure or significant penalty, the Surety
may disclose such information to such tribunal that the Surety is compelled to
disclose, provided that a copy of all information disclosed is provided to the
Servicer, promptly upon such disclosure.

 

(f)            Notice of Material Events.  The Servicer shall be obligated
promptly to inform the Surety in writing of the occurrence of any of the
following to the extent any of the following relate to it:

 

18

--------------------------------------------------------------------------------


 

(i)            the submission of any claim or the initiation or threat of any
legal process, litigation or administrative or judicial investigation, or rule
making or disciplinary proceeding by or against the Servicer that could result
in a material adverse effect upon the Servicer’s ability to perform its
respective obligations under the Transaction Documents or have a material
adverse effect upon the Surety, or the promulgation of any proceeding or any
proposed or final rule which would result in a material adverse effect upon the
Servicer’s ability to perform its respective obligations under the Transaction
Documents or have a material adverse effect upon the Surety;

 

(ii)           any change in location of the Servicer’s principal offices or any
change in the location of the Servicer’s books and records;

 

(iii)          the occurrence of any Event of Default, Potential Termination
Event, Termination Event, Potential Amortization Event, Amortization Event,
Potential Wind-Down Event, Wind-Down Event, Servicer Event of Default or of any
event that would result in a material adverse effect upon the Servicer’s ability
to perform its respective obligations under the Transaction Documents or have a
material adverse effect upon the Surety;

 

(iv)          the commencement of any proceedings by or against the Servicer
under any applicable bankruptcy, reorganization, liquidation, rehabilitation,
insolvency or other similar law now or hereafter in effect or of any proceeding
in which a receiver, liquidator, conservator, trustee or similar official shall
have been, or may be, appointed or requested for the Servicer or any of its
assets; or

 

(v)           the receipt of notice that (A) the Servicer is being placed under
regulatory supervision, (B) any license, permit, charter, registration or
approval necessary for the conduct of the Servicer’s business is to be, or may
be suspended or revoked, or (C) the Servicer is to cease and desist any
practice, procedure or Surety Bond employed by the Servicer in the conduct of
its business, and such cessation may result in a material adverse effect upon
the Servicer’s ability to perform its respective obligations under the
Transaction Documents or have a material adverse effect upon the Surety.

 

(g)           Financing Statements and Further Assurances.  The Servicer will
cause to be filed all necessary financing statements or other instruments, and
any amendments or continuation statements relating thereto, necessary to be kept
and filed in such manner and in such places as may be required by law to
preserve and protect fully the interest of the Collateral Agent (on behalf of
the Secured Parties) in the Collateral.  The Servicer shall, upon the request of
the Surety, from time to time, execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, within ten days of such request, such
amendments hereto and such further instruments and take such further action as
may be reasonably necessary to effectuate the intention, performance and
provisions of the Transaction Documents.  In addition, the Servicer agrees to
cooperate

 

19

--------------------------------------------------------------------------------


 

with Standard & Poor’s and Moody’s in connection with any review of the
Transaction that may be undertaken by Standard & Poor’s and Moody’s after the
date hereof.

 

(h)           Maintenance of Licenses.  The Servicer or any successors thereof
shall maintain all licenses, permits, charters and registrations which are
material to the conduct of its business.

 

(i)            Third-Party Beneficiary.  The Servicer agrees that the Surety
shall have all rights of a third-party beneficiary in respect of each
Transaction Document to which it is a party and hereby incorporates and restates
their representations, warranties and covenants as set forth therein for the
benefit of the Surety.

 

(j)            Amendments.  The Servicer will provide the Surety with written
notice of any change or amendment to any Transaction Document as currently in
effect and the Servicer agrees that it will not make any change or amendment to
any Transaction Document without the prior written consent of the Surety
thereto.

 

(k)           Maintenance of Collateral.  On or before each April 15, beginning
in 2000, so long as the Note is outstanding, the Servicer shall furnish, or
cause to be furnished, to the Surety and the Collateral Agent an officers’
certificate either stating that such action has been taken with respect to the
recording, filing, rerecording and refilling of any financing statements and
continuation statements as is necessary to maintain the interest of the
Collateral Agent created by the Security Agreement with respect to the
Collateral and reciting the details of such action or stating that no such
action is necessary to maintain such interests.  Such officers’ certificate
shall also describe the recording, filing, rerecording and refilling of any
financing statements and continuation statements that will be required to
maintain the interest of the Collateral Agent (on behalf of the Secured Parties)
in the Collateral until the date such next officers’ certificate is due.  The
Servicer will use its best efforts to cause any necessary recordings or filings
to be made with respect to the Collateral.

 

(l)            Closing Documents.  The Servicer shall provide or cause to be
provided to the Surety an executed original copy of each document executed in
connection with the Servicing Transfer within 30 days after the date of such
closing.

 

(m)          Preference Amounts.  With respect to any Preference Amount (as
defined in the Surety Bond), the Servicer shall provide to the Surety upon the
request of the Surety:

 

(i)            a certified copy of the final nonappealbable order of a court
having competent jurisdiction ordering the recovery by a trustee in bankruptcy
as voidable preference amounts included in previous payments to any Insured
Party pursuant to the United States Bankruptcy Code;

 

20

--------------------------------------------------------------------------------


 

(ii)           an opinion of counsel satisfactory to the Surety, and upon which
the Surety shall be entitled to rely, stating that such order is final and is
not subject to appeal;

 

(iii)          an assignment in such form as reasonably required by the Surety,
irrevocably assigning to the surety all rights and claims of the Servicer, the
Collateral Agent and any Insured party relating to or arising under the
Transaction Documents against the debtor which made such preference payment or
otherwise with respect to such preference amount; and

 

(iv)          appropriate instruments to effect (when executed by the affected
party) the appointment of the Surety as agent for the Collateral Agent and any
Insured Party in any legal proceeding relating to such preference payment being
in a form satisfactory to the Surety.

 

Section 2.06.  Negative Covenants of the Servicer. The Servicer hereby agrees
that during the Term of this Agreement, unless the Surety shall otherwise
expressly consent in writing:

 

(a)           Impairment of Rights.  The Servicer shall not take any action, or
fail to take any action, if reasonably requested by the surety, if such action
or failure to take action may interfere with the enforcement of any rights of
the Surety under or with respect to the Transaction Documents.  The Servicer
shall give the Surety written notice of any such action or failure to act on the
earlier of: (i) the date upon which any publicly available filing or release is
made with respect to such action or failure to act or (ii) promptly prior to the
date of consummation of such action or failure to act.  The Servicer shall
furnish to the Surety all information requested by it that is reasonably
necessary to determine compliance with this paragraph.

 

(b)           Waiver, Amendments, Etc.  Except in accordance with the
Transaction Documents, the Servicer shall not waive, modify or amend, or consent
to any waiver, modification or amendment of , any of the terms, provisions or
conditions of the Transaction Documents without the consent of the Surety.

 

(c)           Receivables; Policies.  Except as otherwise permitted in the
Security Agreement, the Servicer shall not alter or amend any Receivable, its
credit policies, its collection policies or its charge-off policies in a manner
that materially adversely affects the Surety unless the Surety shall have
previously given its consent, which consent shall not be unreasonably withheld.

 

(d)           Transaction Documents.  The Servicer will not an any time in the
future deny that the Transaction Documents constitute the legal, valid and
binding obligations of the Servicer.

 

21

--------------------------------------------------------------------------------


 

ARTICLE III

 

THE SURETY BOND; SECURITY

 

Section 3.01.  Agreement To Issue Surety Bond.  The Surety agrees, subject to
the conditions set forth in Section 3.02 hereof, to issue the Surety Bond.

 

Section 3.02.  Conditions Precedent To Issuance of the Surety Bond. The
Transferor and the Seller shall have complied with the terms and satisfied the
conditions precedent set forth below:

 

(i)            Payment of the MBIA Premium in accordance with Section 3.03
hereof;

 

(ii)           Payment of or satisfactory arrangements for payment by the
Transferor of (a) rating agency fees of Standard & Poor’s and Moody’s; and
(b) the fees and expenses incurred by the Surety in connection with the issuance
of such Surety Bond, including reasonable fees and expenses of counsel to the
Surety and accountants for the Surety, all in accordance with the terms of the
Commitment.  The fees for any other rating agency shall be paid by the party
requesting such other agency’s rating, unless such other agency is a substitute
for Standard & Poor’s or Moody’s in the event that Standard & Poor’s or Moody’s
is no longer rating securities, in which case the cost for such agency shall be
paid by the Transferor;

 

(iii)          Receipt by the Surety of a fully executed copy of the Transaction
Documents (except for the Originator Agreements);

 

(iv)          Receipt by the Surety of (A) the certificate of incorporation and
bylaws of  the Transferor and (B) certified copies of the resolutions of the
board of directors of the Transferor authorizing the execution and delivery and
performance of the Transaction Documents and the other matters contemplated
thereby, and of all other documents evidencing any other action of the
Transferor necessary to enter into the Transaction Documents, all in form and
substance acceptable to the Surety and its counsel;

 

(v)           [Reserved.]

 

(vi)          Receipt by the Surety of the following opinions of counsel:

 

(A)          The law firm of Buck, Keenan & Owens shall have issued its
favorable opinion, in form and substance acceptable to the Surety and its
counsel, regarding and the validity and enforceability of the Transaction
Documents (except with respect to the Originator Agreements) against the
Transferor and the Seller, the law firm of Skadden, Arps, Slate, Meagher & Flom
shall have issued its favorable opinion, in form and substance acceptable to the
Surety and its counsel, regarding and the validity and enforceability of the
Security Agreement and the Insurance Agreement against the Reserve Account
Agent, and the law firm of Andrews & Kurth, L.L.P. shall have issued its
favorable opinion, in form

 

22

--------------------------------------------------------------------------------


 

and substance acceptable to the Surety and its counsel, regarding and the
validity and enforceability of the Transaction Documents against the Collateral
Agent.

 

(B)           The law firm of Vinson & Elkins shall have issued its favorable
opinions, in form and substance acceptable to the Surety and its counsel,
regarding the sale of the Receivables from the Seller to the Transferor,
consolidation of the Seller and the Transferor in the event of the Seller’s
bankruptcy.

 

(C)           The law firm of Buck, Keenan & Owens shall have issued its
favorable opinions, in form and substance acceptable to the Surety and its
counsel, regarding the perfection of the Collateral Agent’s interest in the
Receivables and the Reserve Account Agent’s interest in (i) the funds on deposit
in, and (ii) investments with respect to, the Reserve Account.

 

(D)          The Surety shall have received such other opinions of counsel, in
form and substance acceptable to the Surety and its counsel, including tax
opinions, addressing such other matters as the Surety may reasonably request.

 

(vii)         Receipt by the Surety of true and correct copies of all approvals,
licenses and consents, if any, including, without limitation, any required
approval of the shareholders of the parties hereto, necessary for the
transactions contemplated by the Transaction Documents;

 

(viii)        Receipt of confirmation from Standard & Poor’s and Moody’s that
the rating of the Facility without regard to the Surety Bond is at least BBB-
and Baa3, respectively;

 

(ix)           The Surety shall have received a certificate of an authorized
officer of the Transferor, the Collateral Agent, the Seller and the Reserve
Account Agent certifying the name and true signatures of the officers of the
Transferor, the Collateral Agent, the Seller and the Reserve Account Agent,
executing the Transaction Documents;

 

(x)            [Reserved.]

 

(xi)           The representations and warranties of the parties hereto set
forth or incorporated by reference in this Agreement shall be true and correct
as of the Date of Issuance as if made on the Date of Issuance and the Surety
shall have received a certificate of appropriate officers of each of the parties
hereto to that effect.

 

(xii)          The Seller will cause FIFSG to furnish a certificate to the
Surety to the effect that (i) the Financial Statements which have been furnished
to the Surety are, as of the date thereof, complete and correct in all material
respects; present fairly the financial condition of FIFSG on a consolidated
basis as of the date thereof; and have been prepared in accordance with
generally accepted accounting principles consistently applied (except

 

23

--------------------------------------------------------------------------------


 

as noted therein and subject to year-end adjustments for interim statements) and
(ii) there has been no material adverse change in such conditions or operations;

 

(xiii)         Delivery of such other documents, customary closing certificates,
instruments, approvals or opinions as are reasonably requested by the Surety;

 

(xiv)        No suit, action or other proceeding, investigation or injunction,
or final judgment relating thereto, shall be pending or threatened before any
court or governmental agency in which it is sought to restrain or prohibit or to
obtain damages or other relief in connection with the Transaction Documents or
the consummation of the Transaction;

 

(xv)         No statute, rule, regulation or order shall have been enacted,
entered or deemed applicable by any government or governmental or administrative
agency or court that would make the transactions contemplated by any of the
Transaction Documents illegal or otherwise prevent the consummation thereof;

 

(xvi)        No default or any fact or event which results, or which with notice
or the passage of time, or both, would result in a Termination Event,
Amortization Event, Wind-Down Event or Event of Default shall have occurred;

 

(xvii)       Compliance with all other terms, conditions and requirements of the
Commitment;

 

(xiii)         The Surety and its counsel shall have determined that all
documents, certificates and opinions to be delivered in connection with the
Receivables conform to the terms of the Transaction Documents; and

 

(xix)         The Surety shall have received such other documents, instruments,
approvals or opinions requested by the Surety as may be reasonably necessary to
effect the Transaction, including but not limited to, evidence satisfactory to
the Surety that the conditions precedent, if any, in the Transaction Documents
have been satisfied.

 

Issuance of such Surety Bond will be conclusive evidence of satisfaction or
waiver of any of the conditions set forth in this Section 3.02.

 

Section 3.03.  Premium.  The MBIA Premium shall be payable in accordance with
the Security Agreement so long as no Surety Default or Surety Insolvency has
occurred.  The MBIA Premium shall be nonrefundable without regard to whether the
Surety makes any payment under the Surety Bond.

 

Section 3.04.  Indemnification.

 

(a)  In addition to any and all rights of indemnification or any other rights of
the Surety pursuant hereto or under law or equity, the Transferor, the Seller,
the Servicer, the Reserve Account Agent (subject to Section 3.04(g) hereof) and
the Collateral Agent

 

24

--------------------------------------------------------------------------------


 

(subject to the provisions of Section 3.04(g) hereof), and any successors
thereto agree to pay, and to protect, indemnify and save harmless, the Surety
and its officers, directors, shareholders, employees, agents, including each
person, if any, who controls the Surety within the meaning of either Section 15
of the Securities Act of 1933, as amended, or Section 20 of the Securities and
Exchange Act of 1934, as amended, from and against any and all claims, losses,
liabilities (including penalties), actions, suits, judgments, demands, damages,
costs or reasonable expenses (including, without limitation, reasonable fees and
expenses of attorneys, consultants and auditors and reasonable costs of
investigations) or obligations whatsoever (herein collectively referred to as
“Liabilities”) of any nature arising out of or relating to the transactions
contemplated by the Transaction Documents by reason of:

 

(i)            the misfeasance or malfeasance of, or gross negligence or theft
committed by, any director, officer, employee or agent of the Transferor, the
Servicer, the Seller, the Reserve Account Agent or the Collateral Agent;

 

(ii)           the violation by the Transferor, the Servicer or the Seller of
any federal or state laws, rules or regulations relating to the maximum amount
of interest permitted to be received on account of the loan of money or with
respect to the Receivables;

 

(iii)          the breach by the Transferor, the Servicer, the Seller or the
Collateral Agent of any of its material obligations under this Agreement or any
of the Transaction Documents;

 

(iv)          the breach by the Reserve Account Agent or the Servicer under any
of the Transaction Documents to which it is a party, and such breach is not
cured within the applicable time period set forth in the related Transaction
Document;

 

(v)           the breach by the Transferor, the Servicer, the Seller, the
Reserve Account Agent, the Servicer or the Collateral Agent of any
representation or warranty on the part of the Transferor, the Seller, the
Reserve Account Agent, the Servicer or the Collateral Agent contained in the
Transaction Documents or in any certificate furnished or delivered to the Surety
thereunder, and such breach is not cured within the applicable time period set
forth in the related Transaction Document; and

 

(vi)          any state or federal tax liability imposed upon the Transferor or
in connection with the transactions contemplated by the Transaction Documents.

 

(b)  The Transferor and the Seller agree to pay, and to protect, indemnify and
save harmless, the Surety and its officers, directors, shareholders, employees,
agents, including each person, if any, who controls the Surety within the
meaning of either Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Securities and Exchange Act of 1934, as amended, from and
against any and all claims, losses, liabilities (including

 

25

--------------------------------------------------------------------------------


 

penalties), actions, suits, judgments, demands, damages, costs or reasonable
expenses (including, without limitation, reasonable fees and expenses of
attorneys, consultants and auditors and reasonable costs of investigations) or
obligations whatsoever (herein collectively referred to as “Liabilities”) of any
nature arising out of or relating to the transactions contemplated by the
Transaction Documents by reason of any losses, damages or expenses of whatsoever
kind or nature, including reasonable attorney’s fees, which the Surety may at
any time incur by reason of or in consequence of any Obligor making any legally
proven claim relating to an Originator’s acts regarding each contract evidencing
the related Receivable purchased by the Seller or Transferor.

 

(c)  The Transferor and the Seller agree to pay, and to protect, indemnify and
save harmless, the Surety and its officers, directors, shareholders, employees,
agents, including each person, if any, who controls the Surety within the
meaning of either Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Securities and Exchange Act of 1934, as amended, from and
against any and all claims, losses, liabilities (including penalties), actions,
suits, judgments, demands, damages, costs or reasonable expenses (including,
without limitation, reasonable fees and expenses of attorneys, consultants and
auditors and reasonable costs of investigations) or obligations whatsoever
(herein collectively referred to as “Liabilities”) of any nature arising out of
or relating to the occurrence of the events set forth in Section 4.1(a) through
(g) of the Note Purchase Agreement.

 

(d)  Any party which proposes to assert the right to be indemnified under this
Section 3.04 will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against the Transferor, the Servicer, the Seller, the Reserve Account
Agent or the Collateral Agent under this Section 3.04, notify the Transferor,
the Servicer, the Collateral Agent, the Reserve Account Agent or the Seller of
the commencement of such action, suit or proceeding, enclosing a copy of all
papers served.  In case any action, suit or proceeding shall be brought against
any indemnified party and it shall notify the Transferor, the Servicer, the
Collateral Agent, the Reserve Account Agent or the Seller of the commencement
thereof, the Transferor, the Servicer, the Seller, the Reserve Account Agent or
the Collateral Agent shall be entitled to participate in, and, to the extent
that it shall wish, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the Transferor,
the Servicer the Seller, the Reserve Account Agent or the Collateral Agent to
such indemnified party of its election so to assume the defense thereof, the
Transferor, the Servicer, the Seller, the Reserve Account Agent or the
Collateral Agent shall not be liable to such indemnified party for any legal or
other expenses other than reasonable costs of investigation subsequently
incurred by such indemnified party in connection with the defense thereof.  The
indemnified party shall have the right to employ its counsel in any such action
the defense of which is assumed by the Transferor, the Servicer, the Seller, the
Reserve Account Agent or the Collateral Agent in accordance with the terms of
this subsection (d), but the fees and expenses of such counsel shall be at the
expense of such indemnified party unless the employment of counsel by such
indemnified party has been authorized by the

 

26

--------------------------------------------------------------------------------


 

Transferor, the Servicer, the Seller, the Reserve Account Agent or the
Collateral Agent.  None of the Transferor, the Servicer, the Seller, the Reserve
Account Agent and the Collateral Agent shall be liable for any settlement of any
action or claim effected without its consent.

 

(e)  This indemnity provision shall survive the termination of this Agreement
and shall survive until the statute of limitations has run on any causes of
action which arise from one of these reasons and until all suits filed as a
result thereof have been finally concluded.

 

(f)  Notwithstanding any provision or obligation to the contrary set forth in
this Agreement or any instrument now or hereafter securing, affecting or
relating to any obligation of the Transferor, the Servicer, the Seller, the
Reserve Account Agent or the Collateral Agent under this Agreement, including,
without limitation, the Security Agreement, no individual representative of the
Transferor, the Servicer, the Collateral Agent, the Reserve Account Agent or the
Seller (including, without limitation, employees, officers, directors and
shareholders thereof) shall have any personal liability under this Agreement
including, without limitation, any liability for the performance or observance
or nonperformance or nonobservance of any covenant or obligation of the
Transferor, the Servicer, the Collateral Agent, the Reserve Account Agent and
the Seller or for breach of any representation or warranty contained in this
Agreement.

 

(g)  Notwithstanding any other provision of this Section 3.04, (I) the
Collateral Agent shall be obligated under this Section 3.04 to pay, protect,
indemnify and save harmless any indemnified party hereunder from and against
Liabilities only with respect to any misfeasance or malfeasance of, or gross
negligence or theft committed by any director, officer, employee or agent of the
Collateral Agent, as specified in Section 3.04(a)(i), and any breach by the
Collateral Agent, as specified in Section 3.04(a)(iii) or (v); and (II) in
connection with its duties, representations, warranties, covenants and
obligations pursuant to the Security Agreement and this Agreement, the Reserve
Account Agent shall be obligated under this Section 3.04 to pay, protect,
indemnify, and save harmless any indemnified party hereunder from and against
Liabilities only with respect to any gross negligence by the Reserve Account
Agent or theft committed by any director, officer, employee or agent of the
Reserve Account Agent, as specified in Section 3.04(a)(i) and any breach by the
Reserve Account Agent, as specified in Section 3.04(a)(iv) or (v).

 

Section 3.05.  Payment Procedure.  If the Surety makes any payment under the
Surety Bond, the Transferor, the Servicer, the Seller and the Collateral Agent
shall accept, except in the case of manifest error, a voucher or other evidence
of payment as prima facie evidence that such payment was properly made.  In the
event of any payment by the Surety, the Transferor, the Servicer, the Seller and
the Collateral Agent agree to accept a voucher or other evidence of payment
complete on its face as prima facie evidence of the propriety thereof and the
liability therefor of the Surety except in the case of manifest error.  All
payments to be made to the Surety under this Agreement shall be made to the
Surety in lawful currency of the United States of

 

27

--------------------------------------------------------------------------------


 

America in immediately available funds at the notice address for the Surety as
specified in Section 6.02 hereof on the date when due.  Payments to be made to
the Surety under this Agreement shall bear interest payable to the extent
provided in this Agreement at the Late Payment Rate from the date when due to
the date paid.

 

Section 3.06.  Subrogation.  Upon any payment by the Surety pursuant to the
Surety Bond, the Surety shall be fully subrogated to the rights of the Insured
Party (as defined in the Surety Bond) to the extent of such payment, pursuant to
the priority set forth in Section 5.1 of the Security Agreement.  Each of the
Transferor, the Servicer, the Seller, the Collateral Agent, and the Reserve
Account Agent acknowledges such subrogation and, further, agrees to execute such
instruments prepared by the Surety and to take such reasonable actions as, in
the sole judgment of the Surety, are necessary to evidence such subrogation and
to perfect the rights of the Surety to receive any moneys paid or payable under
the Security Agreement.

 

Section 3.07.  Reimbursement and Additional Payment Obligation.

 

(a)  In accordance with Section 5.1(a)(vi) of the Security Agreement, the Surety
shall be entitled to reimbursement for any payment made by the Surety under the
Surety Bond, which reimbursement shall be due and payable on the date that any
amount is to be paid pursuant to a Notice or a Remittance Date Notice (each as
defined in the Surety Bond), in an amount equal to the amount to be so paid and
all amounts previously paid that remain unreimbursed, together with interest on
any and all amounts remaining unreimbursed (to the extent permitted by law, if
in respect of any unreimbursed amounts representing interest) from the date such
amounts became due until paid in full (after as well as before judgment), at a
rate of interest equal to the Late Payment Rate.

 

(b)  Anything in subsection 3.07(a) hereof to the contrary notwithstanding, the
Surety shall be entitled to reimbursement (i) from the Seller for payments made
under the Surety Bond arising as a result of the Transferor’s failure to
repurchase any Receivable required to be repurchased pursuant to Section 3.1 of
the Security Agreement, or Section 3.02 of the Servicing Agreement, or the
Seller’s failure to repurchase any Receivable required to be repurchased
pursuant to Section 6.2 of the Purchase Agreement at a rate of interest equal to
the Late Payment Rate and (ii) from the Servicer for payments made under the
Surety Bond, arising as a result of the Servicer’s failure to deposit into the
Collection Account any other amount required to be so deposited pursuant to the
Security Agreement, together with interest on any and all amounts remaining
unreimbursed (to the extent permitted by law, if in respect to any unreimbursed
amounts representing interest) from the date such amounts became due until paid
in full (after as well as before judgment), at a rate of interest equal to the
Late Payment Rate.

 

(c)  The Seller agrees to pay to the Surety as follows: any and all charges,
fees, costs and expenses that the Surety may reasonably pay or incur, including,
but not limited to, reasonable attorneys’ and accountants’ fees and expenses, in
connection with (i) any accounts established to facilitate payments under the
Surety Bond to the extent the Surety has not been immediately reimbursed on the
date that any amount is paid by the Surety

 

28

--------------------------------------------------------------------------------


 

under the Surety Bond, (ii) the enforcement, defense or preservation of any
rights in respect of any of the Transaction Documents, including defending,
monitoring or participating in any litigation or proceeding (including any
insolvency or bankruptcy proceeding  in respect of any Transaction participant
or any affiliate thereof) relating to any of the Transaction Documents, any
party to any of the Transaction Documents, in its capacity as such a party, or
the Transaction, or (iii) any amendment, waiver or other action with respect to,
or related to, any Transaction Document, whether or not executed or completed,
and the Surety reserves the right to charge a reasonable fee as a condition to
executing any waiver or consent proposed in respect of any of the Transaction
Documents.

 

(d)  The Reserve Account Agent agrees to pay the Surety as follows:  any and all
charges, fees, costs and expenses that the Surety may reasonably pay or incur,
including, but not limited to, reasonable attorneys’ fees and expenses, in
connection with the Reserve Account Agent’s failure to perform in any respect
any of its obligations, covenants or agreements contained in the Security
Agreement and in this Agreement.

 

(e)  The Seller and the Reserve Account Agent, as the case may be, and in each
case as to matters concerning itself, agree to pay to the Surety as follows:
with respect to the Seller, interest on any and all amounts described in
subclauses (b), (c), (f) and (g) and with respect to the Reserve Account Agent,
interest on any and all amounts described in subclause (d) of this Section 3.07
from the date payable or paid by such party until payment thereof in full,
payable to the Surety at the Late Payment Rate per annum.

 

(f)  The Collateral Agent, the Seller, the Servicer and the Transferor agree to
pay to the Surety as follows:  any payments made by the Surety on behalf of, or
advanced to, the Collateral Agent the Seller, the Servicer or the Transferor, as
the case may be, consisting of any amounts payable by the Collateral Agent, the
Seller, the Servicer or the Transferor pursuant to the Transaction Documents.

 

(g)  Following termination of the Security Agreement pursuant to Section 6.1
thereof, the Seller agrees to reimburse the Surety for any Insured Payments
required to be made pursuant to the Surety Bond subsequent to the date of such
termination.

 

Section 3.08.  Assignment by Transferor.  The Transferor hereby assigns to the
Surety all of its rights in and to any indemnification provided to the
Transferor by the Servicer under the Servicing Agreement, including, but not
limited to, the indemnification rights of the Transferor pursuant to Sections
3.07 and 7.02 of the Servicing Agreement.

 

ARTICLE IV

 

FURTHER AGREEMENTS

 

Section 4.01.  Effective Date; Term of Agreement.  This Agreement shall take
effect on the Date of Issuance and shall remain in effect until such time as the
Surety is no longer subject

 

29

--------------------------------------------------------------------------------


 

to a claim under the Surety Bond and all amounts payable by the Transferor, the
Servicer, the Seller, the Collateral Agent or the Reserve Account Agent
hereunder or under any other Transaction Document have been paid in full and any
preference period applicable to any such payment has expired and all other
obligations of the Transferor, the Servicer, the Seller, the Collateral Agent or
the Reserve Account Agent hereunder or under any other Transaction Document have
been performed in full.

 

Section 4.02.  Waiver of Rights; Further Assurances and Corrective Instruments.
(a) Excepting at such times as a Surety Insolvency or a Surety Default shall
exist or shall have occurred and be continuing, none of the Transferor, the
Servicer, the Seller, the Collateral Agent or the Reserve Account Agent shall
grant any waiver of rights under any of the Transaction Documents (except with
respect to the Originator Agreements) to which any of them is a party without
the prior written consent of the Surety, and any amendment or supplement to the
Transaction Documents without the written consent of the Surety shall be null
and void and of no force or effect, unless otherwise expressly provided under
the terms of the related Transaction Document.

 

(a)  Each of the Transferor, the Servicer, the Collateral Agent, the Reserve
Account Agent and the Seller agrees that it will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further instruments as the Surety may
reasonably request and as may be reasonably required in the Surety’s judgment to
effectuate the intention of or facilitate the performance of this Agreement.

 

Section 4.03.  Obligations Absolute.  The obligations of the Transferor, the
Servicer, the Collateral Agent, the Reserve Account Agent and the Seller
hereunder shall be absolute and unconditional, and shall not be subject to, and
the Transferor, the Servicer, the Seller, the Collateral Agent, and the Reserve
Account Agent hereby waive any of their rights of, abatement, diminution,
postponement or deduction, or to any defense other than payment, or to any right
of setoff or recoupment arising out of any breach under any of the Transaction
Documents, by any party thereto or any beneficiary thereof, or out of any
obligation at any time owing to the Transferor, the Servicer, the Seller, the
Collateral Agent or the Reserve Account Agent.  Nothing herein shall be
construed as prohibiting the Transferor, the Servicer, the Seller, the
Collateral Agent or the Reserve Account Agent from pursuing any rights or
remedies they may have against any other person or entity in a separate legal
proceeding.  The obligations of the Transferor, the Servicer, the Seller, the
Collateral Agent and the Reserve Account Agent are absolute and unconditional
and will be paid or performed strictly in accordance with this Agreement.

 

Section 4.04.  Assignments; Reinsurance; Third-Party Rights.

 

(a)  This Agreement shall be a continuing obligation of the Transferor, the
Servicer, the Seller, the Collateral Agent and the Reserve Account Agent and
shall (i) be binding upon the Transferor, the Servicer, the Seller, the
Collateral Agent and the Reserve Account Agent and their respective successors
and assigns and (ii) inure to the benefit of and be enforceable by the Surety
and its successors, transferees and assigns.

 

30

--------------------------------------------------------------------------------


 

None of the Transferor, the Servicer, the Seller, the Collateral Agent or the
Reserve Account Agent may assign this Agreement, or delegate any of its duties
specifically set forth herein, without the prior written consent of the Surety
which consent shall not be unreasonably withheld.

 

(b)  The Surety shall have the right to give participations in its rights under
this Agreement and to enter into contracts of reinsurance with respect to the
Surety Bond and each such participant or reinsurer shall be entitled to the
benefit of any representation, warranty, covenant and obligation of the
Transferor, the Servicer, the Seller, the Collateral Agent and the Reserve
Account Agent hereunder as if such participant or Surety was a party hereto;
provided that no such grant of participation shall operate to relieve the Surety
of liability on the Surety Bond.

 

(c)  Except as provided herein with respect to participants and reinsurers,
nothing in this Agreement shall confer any right, remedy or claim, express or
implied, upon any person, other than the Surety, against the Transferor, the
Servicer, the Seller, the Collateral Agent or the Reserve Account Agent, and all
the terms, covenants, conditions, promises and agreements contained herein shall
be for the sole and exclusive benefit of the parties hereto and their
successors.

 

Section 4.05.  Due Diligence Review.  The parties agree that the Surety (or its
designee) may conduct, at the expense of the Seller, a due diligence review with
respect to the Receivables every six months.  The parties further agree that the
Surety or its designees may conduct a due diligence review, at the expense of
the Seller, at a date earlier than six months from the date of the last review
if the aggregate Principal Balance as of the Addition Cut-off Date of Additional
Receivables included as Collateral which have not been subject to a due
diligence review equals or exceeds $25,000,000.  Such reviews shall be the
semi-annual due diligence review described in Section 6.3(c) of the Security
Agreement.

 

ARTICLE V

 

DEFAULTS; REMEDIES

 

Section 5.01.  Defaults.  The occurrence of any of the following events shall
constitute an Event of Default:

 

(a)  Any representation or warranty made by the Transferor, the Servicer, the
Seller, the Collateral Agent or the Reserve Account Agent (i) hereunder which,
if capable of being cured, is not cured within 15 days after notice thereof is
given to the Transferor, the Servicer, the Seller, the Collateral Agent or the
Reserve Account Agent or (ii) under the Transaction Documents, or in any
certificate furnished hereunder or under the Transaction Documents, which is not
cured within the applicable cure period set forth in the related Transaction
Document shall prove to be untrue or incomplete in any material respect;

 

31

--------------------------------------------------------------------------------


 

(b)  (i) The Transferor, the Servicer, the Seller, the Reserve Account Agent or
the Collateral Agent shall fail to pay when due any amount payable by the
Transferor, the Servicer, the Seller, the Reserve Account Agent or the
Collateral Agent hereunder or (ii) a legislative body has enacted any law that
declares or a court of competent jurisdiction shall find or rule that any of the
Transaction Documents to which the related Person is a party are not valid and
binding on the Transferor, the Servicer, the Seller, the Collateral Agent or the
Reserve Account Agent;

 

(c)  The occurrence and continuance of a Servicer Event of Default under the
Servicing Agreement (as defined therein) or a Termination Event, a Wind-Down
Event or Amortization Event under the Security Agreement, which is not cured
within the applicable cure period set forth in the related Transaction Document
(except with respect to a Termination Event);

 

(d)  Any failure on the part of the Transferor, the Servicer, the Seller, the
Collateral Agent or the Reserve Account Agent duly to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Transferor, the Servicer, the Seller, the Collateral Agent or the Reserve
Account Agent contained in this Agreement which continues unremedied for 30
days, or in any other Transaction Document which is not cured within the
applicable cure period set forth in the related Transaction Document after the
date on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Transferor, the Servicer, the Seller, the
Collateral Agent or the Reserve Account Agent, as the case may be, by the Surety
or by the Reserve Account Agent or the Collateral Agent (with a copy to the
Surety);

 

(e)  Any material party thereto shall breach any material representation or
warranty or fail to observe any material covenant or agreement contained in any
Transaction Document (except for the obligations described under paragraph (a)
or (c) above), and such failure shall continue for a period of 30 days after
written notice given to the Transferor and, if applicable, such other party;
provided that, if such failure shall be of a nature that it cannot be cured
within 30 days, such failure shall not constitute an Event of Default hereunder
if within such 30-day period the Transferor or such other party shall have given
notice to the Surety of corrective action it proposes to take, which corrective
action is agreed in writing by the Surety to be satisfactory and the Transferor
or such other party shall thereafter pursue such corrective action diligently
until such default is cured;

 

(f)  A decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or the appointment of a
conservator or receiver or liquidator or other similar official in any
insolvency, readjustment of debt, marshaling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against the Transferor, the Servicer, the Seller, the
Collateral Agent or the Reserve Account Agent and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 consecutive
days;

 

32

--------------------------------------------------------------------------------


 

(g)  The Transferor, the Servicer, the Seller, the Collateral Agent or the
Reserve Account Agent shall consent to the appointment of a conservator or
receiver or liquidator or other similar official in any insolvency, readjustment
of debt, marshaling of assets and liabilities or similar proceedings of or
relating to the Transferor, the Servicer, the Seller, the Collateral Agent or
the Reserve Account Agent or of or relating to all or substantially all of the
property of any of them; or

 

(h)  The Transferor, the Servicer, the Seller, the Collateral Agent or the
Reserve Account Agent shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of or otherwise
voluntarily commence a case or proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations.

 

Section 5.02.  Remedies; No Remedy Exclusive.

 

(a)  Upon the occurrence of an Event of Default, the Surety may exercise any one
or more of the rights and remedies set forth below against the party in default:

 

(i)                                     declare all indebtedness of every type
or description owed by such party to the Surety with respect to the transactions
contemplated by the Transaction Documents to be immediately due and payable, and
the same shall thereupon be immediately due and payable;

 

(ii)                                  exercise any rights and remedies under any
of the Transaction Documents in accordance with the terms of such Transaction
Document; or

 

(iii)                               take whatever action at law or in equity as
may appear necessary or desirable in its judgment to collect the amounts then
due and thereafter to become due under any of the Transaction Documents or to
enforce performance and observance of any obligation, agreement or covenant of
the Transferor, the Servicer, the Seller, the Collateral Agent or the Reserve
Account Agent, as the case may be, under any of the Transaction Documents.

 

(b)  Unless otherwise expressly provided, no remedy herein conferred upon or
reserved to the Surety is intended to be exclusive of any other available
remedy, but each remedy shall be cumulative and shall be in addition to other
remedies given under any of the Transaction Documents or existing at law or in
equity.  No delay or omission to exercise any right or power accruing under any
of the Transaction Documents upon the happening of any event set forth in
Section 5.01 hereof shall impair any such right or power or shall be construed
to be a waiver thereof, but any such right and power may be exercised from time
to time and as often as may be deemed expedient.  In order to entitle the Surety
to exercise any remedy reserved to the Surety in this Article, it shall not be
necessary to give any notice, other than such notice as may be required in this
Article.

 

33

--------------------------------------------------------------------------------


 

Section 5.03.  Waivers.

 

(a)  No failure by the Surety to exercise, and no delay by the Surety in
exercising, any right hereunder shall operate as a waiver thereof.  The exercise
by the Surety of any right hereunder shall not preclude the exercise of any
other right, and the remedies provided herein to the Surety are declared in
every case to be cumulative and not exclusive of any remedies provided by law or
equity.

 

(b)  The Surety shall have the right, to be exercised in its complete
discretion, to waive any Event of Default hereunder, by a writing setting forth
the terms, conditions and extent of such waiver signed by the Surety and
delivered to the Transferor, the Servicer, the Seller, the Collateral Agent, and
the Reserve Account Agent.  Unless such writing expressly provides to the
contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the Event of Default so waived and not to any
other similar event or occurrence which occurs subsequent to the date of such
waiver.

 

Section 5.04.  No Insolvency Proceedings.  So long as this Agreement is in
effect, no party hereto will file any involuntary petition or otherwise
institute any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceeding under any federal or state bankruptcy or similar
law against the Transferor; provided, however, the Surety may take whatever
action it deems necessary to realize on the Receivables to the extent of any
payments under the Surety Bond.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.01.  Amendments, Changes and Modifications.  This Agreement may be
amended, changed, modified, altered or terminated only by written instrument or
written instruments signed by the parties hereto.  The Seller agrees to cause
the Transferor to provide prior written notification to both Moody’s and
Standard & Poor’s of any amendment to this Agreement.

 

Section 6.02.  Notices.  All demands, notices and other communications to be
given hereunder shall be in writing (except as otherwise specifically provided
herein) and shall be mailed by registered mail or personally delivered or
telexed or telecopied to the recipient as follows:

 

34

--------------------------------------------------------------------------------


 

To the Surety:

 

MBIA Insurance Corporation

113 King Street

Armonk, NY  10504

Attention:  Insured Portfolio Management-SF

Telecopy No.:  (914) 765-3810

Confirmation:  (914) 765-3781

 

To the Seller:

 

First Investors Financial Services

Group, Inc.

Suite 710

675 Bering Drive

Houston, TX  77057

Attention:  Tommy A. Moore, Jr.

Telecopy No.:  (713) 977-0657

Confirmation:  (713) 977-2600

 

To the Collateral Agent, Custodian

or Back-Up Servicer:

 

Wells Fargo Bank, National Association

MAC N9311-161

Sixth & Marquette

Minneapolis, Minnesota 55479-0070

Attention:  Corporate Trust Services – Asset-Backed Administration

Telecopy No.:  (713) 216-4880

Confirmation:  (713) 216-4181

 

To the Transferor:

 

First Investors Auto Receivables Corporation

Suite 710

675 Bering Drive

Houston, TX  77057

Attention:  Tommy A. Moore, Jr.

Telecopy No.:  (713) 977-0657

Confirmation:  (713) 977-2600

 

35

--------------------------------------------------------------------------------


 

To the Reserve Account Agent:

 

Wachovia Capital Markets, LLC

301 South College St., TW-10

Charlotte, NC  28288

Attention:  Justin Zakocs

Telecopy No.:  (704) 383-9106

Confirmation:  (704) 715-8184

 

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other parties as aforesaid.  All such notices and
other communications shall be effective upon delivery, except when telexed or
telecopied, in which case, effective upon telex or telecopy against receipt of
answerback or written confirmation.

 

An affidavit by any Person representing or acting on behalf of any party hereto,
as to such mailing, having the registry receipt attached, shall be conclusive
evidence of the mailing of such demand, notice or communication.

 

Section 6.03.  Severability.  In the event any provision of this Agreement shall
be held invalid or unenforceable by any court of competent jurisdiction, the
parties hereto agree that such holding shall not invalidate or render
unenforceable any other provision hereof.  The parties hereto further agree that
the holding by any court of competent jurisdiction that any remedy pursued by
the Surety hereunder is unavailable or unenforceable shall not affect in any way
the ability of the Surety to pursue any other remedy available to it.

 

Section 6.04.  Governing Law.  This Agreement shall be construed, and the
obligations, rights and remedies of the parties hereunder shall be determined,
in accordance with the laws of the State of New York.

 

Section 6.05.  Consent to Jurisdiction and Venue, Etc.  The Transferor, the
Servicer, the Seller, the Collateral Agent and the Reserve Account Agent each
irrevocably (a) agrees that any suit, action or other legal proceeding arising
out of or relating to this Agreement, the Security Agreement or any of the other
Transaction Documents may be brought in a court of record in the State of
New York or in the Courts of the United States of America located in such state,
(b) consents to the jurisdiction of each such court in any such suit, action or
proceeding and (c) waives any objection which they may have to the laying of
venue of any such suit, action or proceeding in any of such courts and any claim
that any such suit, action or proceeding has been brought in an inconvenient
forum.  The Transferor, the Servicer, the Seller and the Collateral Agent each
hereby irrevocably appoints CT Corporation System, Suite 1301, 116 John Street,
New York, New York 10038, as its agent to receive on behalf of the Transferor,
the Servicer, the Seller and the Collateral Agent, as the case may be, and their
respective properties service of copies of the summons and complaint and other
process which may be served in any such suit, action or proceeding (the “Process
Agent”).  Such service may be made by mailing or delivering a copy of such
process to the Transferor, the Servicer, the Seller or the Collateral Agent, as
the case may be, in care of the Process Agent at the applicable address above,
and the Transferor, the

 

36

--------------------------------------------------------------------------------


 

Servicer, the Seller and the Collateral Agent each hereby irrevocably authorizes
and directs the Process Agent to accept such service on their behalf.  The
Reserve Account Agent hereby irrevocably consents to the service of any and all
process in any such suit, action or proceeding described in clause (a) above by
the mailing of copies of such process to its New York office located at 767
Fifth Avenue, New York, NY 10153, with a copy to the Reserve Account Agent at
its address provided in Section 6.02 hereof.  The Surety agrees to mail to the
Transferor, the Servicer, the Seller or the Collateral Agent as the case may be,
at its address provided in Section 6.02 hereof a copy of any summons, complaint
or other process mailed or delivered by it to the Process Agent.  As an
alternative method of service, the Transferor, the Servicer, the Seller and the
Collateral Agent each also irrevocably consents to the service of any and all
process in any such action or proceeding described in clause (a) above by the
mailing of copies of such process to the Transferor, the Servicer, the Seller
and the Collateral Agent, as the case may be, at its address provided in
Section 6.02 hereof.  The Transferor, the Servicer, the Seller, the Collateral
Agent and the Reserve Account Agent each agrees that a final, nonappealable
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by execution on the judgment or in any other
manner provided by law.  All mailings under this Section 6.05 shall be by
certified mail, return receipt requested.

 

Nothing in this Section 6.05 shall affect the right of the Surety to serve legal
process in any other manner permitted by law or affect the right of the Surety
to bring any suit, action or proceeding against the Transferor, the Seller, the
Collateral Agent or the Reserve Account Agent or their respective property in
the courts of any other jurisdiction.

 

Section 6.06.  Consent of Surety.  In the event that the Surety’s consent is
required under the terms hereof or any term of any other Transaction Document,
it is understood and agreed that the determination whether to grant or withhold
such consent shall be made solely by the Surety in its absolute discretion.  The
Surety hereby agrees that it will respond to any request for consent in a timely
manner, taking into consideration the business of the Transferor, the Servicer,
the Seller, the Collateral Agent and the Reserve Account Agent.

 

Section 6.07.  Counterparts.  This Agreement may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.

 

Section 6.08.  Recitals.  All of the recitals hereinabove set forth are
incorporated in this Agreement by reference.

 

Section 6.09.  Headings.  The headings of sections contained in this Agreement
are provided for convenience only.  They form no part of this Agreement and
shall not affect its construction or interpretation.  All references to sections
or subsections of this Agreement refer to the corresponding sections or
subsections of this Agreement.

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, all as of
the day and year first above mentioned.

 

 

 

MBIA INSURANCE CORPORATION

 

 

 

By

 

 

 

 

 

 

 

 

 

FIRST INVESTORS AUTO RECEIVABLES

 

CORPORATION, as Transferor

 

 

 

 

By

 

 

 

 

 

 

 

 

 

FIRST INVESTORS FINANCIAL SERVICES,

 

INC., as Seller

 

 

 

 

By

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Custodian, Collateral Agent,
and Back-up Servicer

 

 

 

 

By

 

 

 

 

 

 

 

 

 

WACHOVIA CAPITAL MARKETS, LLC, as
Reserve Account Agent

 

 

 

 

By

 

 

 

--------------------------------------------------------------------------------